         Case 1:19-cr-00171-BLW Document 41 Filed 04/24/20 Page 1 of 9




                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

     UNITED STATES OF AMERICA,
                                                  Case No. 1:19-CR-00171-BLW
                         Plaintiff,

          v.                                      MEMORANDUM AND ORDER

     ANTHONY JOHN MILANO,

                         Defendant.



        Before the Court is Defendant Anthony John Milano’s motion to revoke detention

order. (Dkt. 37, 39.) The motion requests release under 18 U.S.C. Sections 3142(i) and

3145(c) in response to the coronavirus (COVID-19). The Government opposes the motion,

arguing Mr. Milano remains danger to the community and he has not met his burden to

show release is warranted under either section of the Bail Reform Act. (Dkt. 38.) For the

reasons that follow, the Court will deny the motion. 1

                                       BACKGROUND

1.      Procedural History

        Mr. Milano first came before the Court at his initial appearance on the criminal

complaint filed charging possession of child pornography on May 3, 2019. (Dkt. 1, 5.) The

1
  Pursuant to General Orders Nos. 360, 362, 364, and 365, and because there is sufficient evidence
in the record, the Court decides this motion without oral argument or in-court presentation of
evidence based on the materials submitted in the record. See, e.g., United States v. Martin, No.
PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. March 17, 2020) (“While the Bail Reform Act
is silent about whether the defendant is entitled to an in-court hearing on an appeal of a detention
order, there is ample authority for the conclusion that the Court may decide the motion on the
filings (including proffers by counsel) as opposed to a hearing.”).


ORDER - 1
         Case 1:19-cr-00171-BLW Document 41 Filed 04/24/20 Page 2 of 9




Government moved for detention based on the statutory rebuttable presumption that no

condition or combination of conditions will reasonably assure the appearance of the

defendant as required and the safety of the community, and that Mr. Milano poses a risk of

flight and a danger to the community. (Dkt. 4.) A detention hearing was held on May 7,

2019, during which the parties made proffers, admitted exhibits, and presented arguments.

(Dkt. 11.) After carefully considering the entire record, the Court ordered Mr. Milano

detained. (Dkt. 11, 13.)

       Specifically, the Court considered the Section 3142(g) factors. The Court looked at

the nature and circumstances of the offense which involves Mr. Milano being charged with

having possession of child pornography, including images of prepubescent minors. The

Court weighed the probable cause determination made on the complaint and the

Government’s proffer of the evidence supporting the charges, notably: that child

pornography was found in Mr. Milano’s Dropbox accounts; the images included depictions

of prepubescent children; that law enforcement had previously contacted Mr. Milano at

least twice concerning his possession of child pornography; that Mr. Milano admitted to

using different personas, online accounts, and devices to access child pornography; and

that Mr. Milano continued to access child pornography online despite having been

contacted by law enforcement and shortly after having completed treatment programs and

juvenile probation. 2


2
  The Court treats the briefs and materials submitted by both parties as proffers. See 18 U.S.C.
§ 3142(f)(2) (defendant may present information at bail hearing by proffer or otherwise); United
States v. Winsor, 785 F.2d 755, 756–57 (9th Cir. 1986) (defendant and government may proceed
in a detention hearing by proffer or hearsay).


ORDER - 2
         Case 1:19-cr-00171-BLW Document 41 Filed 04/24/20 Page 3 of 9




       The Court also evaluated Mr. Milano’s history and characteristics which include his

age, 19 at the time of his arrest; his prior illegal conduct of possessing child pornography;

his prior charge of sexual exploitation of a child; that he has completed sex offender

treatment; and his psychosexual evaluation concluding he is a high risk to reoffend. The

Court noted Mr. Milano has family ties to the area and the support of his mother. Finally,

the Court considered the nature and seriousness of the danger posed by Mr. Milano’s

release to any person or the community. In particular, his history of continuing to possess

child pornography despite having been contacted by law enforcement, charged, and

undergoing treatment.

       The Court also reviewed the Pretrial Services Report recommending detention,

which discussed Mr. Milano’s family ties, release plan, employment, and criminal history.

(Dkt. 18-1.) The Pretrial Services Report also states suffers from stress-induced seizures

but he is not prescribed any medication. (Dkt. 11.)

       Based on the foregoing, the Court found Mr. Milano had not rebutted the statutory

presumption and that he represents a risk to the safety of other persons or the community

under 18 U.S.C. Section 3142(e)(3)(A) and ordered Mr. Milano detained. (Dkt. 11, 13.)

Notably, the Court concluded that the proposed plan of release to allow Mr. Milano to live

with his mother and any restrictions on his movements and access to the internet, would

not sufficiently address the risk Mr. Milano poses to the public given his history of

accessing child pornography from several different locations, devices, and methods. The

Court concluded there were no conditions or combination of conditions that would

reasonably assure the safety of any other person and the community.


ORDER - 3
          Case 1:19-cr-00171-BLW Document 41 Filed 04/24/20 Page 4 of 9




       On May 15, 2019, Mr. Milano was charged by way of Indictment with possession

of child pornography in violation of 18 U.S.C. Section 2252A(a)(5)(B). (Dkt. 16.) Mr.

Milano was arraigned on the charge on May 22, 2019 and ordered detained based on the

detention order previously entered. (Dkt. 18.) On October 29, 2019, Mr. Milano plead

guilty to the charge of possession of child pornography. (Dkt. 26, 29.) Mr. Milano is

currently detained at the Washington County Jail awaiting his sentencing set for June 3,

2020. (Dkt. 36.)

2.     Mr. Milano’s Motion to Revoke Detention

       On April 10, 2020, Mr. Milano filed the motion for release pending before the Court.

(Dkt. 37, 39.) Mr. Milano argues the prior continuances in this case, circumstances of his

detention, and the COVID-19 pandemic and its potential consequences on the inmate

population warrant his release under Section 3142(i) as necessary for preparation of his

defense or another compelling reason. (Dkt. 37.) In his reply, Mr. Milano argues the

COVID-19 pandemic is an exceptional reason for release under Section 3145(c). (Dkt.

39.) 3 Upon his release, Mr. Milano proposes residing with his mother, who will act as a

third-party custodian, and be subject to stringent conditions, including home detention with

electronic monitoring and prohibition on internet access. (Dkt. 37, 39.)



3
  Section 3142(i) applies to release or detention pending trial and, therefore, does not apply to Mr.
Milano’s motion as he has entered a guilty plea and is detained awaiting sentencing. The
government’s response and Mr. Milano’s reply, however, discuss Sections 3143(a) and 3145,
which are applicable here. (Dkt. 38, 39.) Accordingly, the Court will address Sections 3143(a) and
3145 in this Order. Even if Section 3142(i) were to apply, the Court would find that release under
Section 3142(i) is not warranted because Mr. Milano has not shown his release is necessary for
the preparation of his defense nor for any other compelling reason for the reasons stated herein.



ORDER - 4
         Case 1:19-cr-00171-BLW Document 41 Filed 04/24/20 Page 5 of 9




       The Government opposes the motion, arguing Mr. Milano was properly ordered

detained, he remains a danger to the community, and the speculative prospect of a COVID-

19 outbreak at the Washington County Jail does not warrant release under Sections 3143(a)

or 3145(c). (Dkt. 38.) The Government points out that there are no known cases of COVID-

19 at the Washington County Jail nor any evidence that the detention facility is unprepared

to address such cases, if they arise. Further, the Government notes the proposed release

plan will not sufficiently address the risk Mr. Milano poses to the public. (Dkt. 38 at 8.)

       The Court has contacted Pretrial Services regarding Mr. Milano’s request for

release. The Pretrial Services Officer reports that Mr. Milano continues to pose a significant

risk to the community and recommends he remain detained.

                                        ANALYSIS

1.     Release Pending Sentencing Under 18 U.S.C. § 3143(a)

       Detention pending sentencing is mandated by 18 U.S.C. Section 3143(a)(2) where,

as here, the person has been found guilty of an offense that is a crime of violence, unless

the Court finds: 1) there is either a substantial likelihood that a motion for acquittal or new

trial will be granted or the Government has recommended no sentence of imprisonment,

and 2) that, by clear and convincing evidence, the person is not likely to flee or pose a

danger to any other person or the community. 18 U.S.C. §§ 3142(f)(1)(A), 3143(a)(2); see

also 18 U.S.C. § 3156(a)(4)(C) (defining a “crime of violence” to mean any felony under

chapter 110, including possession of child pornography). Mr. Milano has not made either

showing required for release under Section 3143(a)(2).




ORDER - 5
         Case 1:19-cr-00171-BLW Document 41 Filed 04/24/20 Page 6 of 9




       Mr. Milano has plead guilty making acquittal or a new trial improbable and the

Government has stated its intention to recommend a term of imprisonment. (Dkt. 38 at 7.)

The initial presentence report further indicates that a sentence of imprisonment is likely.

(Dkt. 35.) Mr. Milano’s argument that he is eligible from probation or a sentence of time

served appears, at this time, to be unlikely as such a sentence would necessitate a significant

departure from the sentencing guideline range. (Dkt. 37 at 3, n. 2.) Moreover, as discussed

above, the Court already determined that Mr. Milano poses a danger to the community and

that there are no conditions or combination of conditions that would reasonably the safety

of the community. Mr. Milano has not presented clear and convincing evidence changing

that finding.

       Neither Mr. Milano’s proposed release plan nor the fact that he has plead guilty and

may argue for a departure or reduction of his sentenced, mitigate the factors discussed

above weighing in favor of his detention. The release plan is the same as was proposed at

the detention hearing which the Court previously concluded does not reasonably ensure the

safety of the community. The generalized risk from COVID-19 is also not clear and

convincing evidence showing Mr. Milano is not a danger to the community. For these

reasons, the motion will be denied.

2.     Release Based on Exceptional Circumstances Under Section 3145(c)

       Section 3145(c) creates a narrow exception to Section 3143(a)’s general rule of

detention. It provides, in relevant part, that: “A person subject to detention pursuant to

section 3143(a)(2)..., and who meets the conditions of release set forth in section 3143(a)(1)

..., may be ordered released, under appropriate conditions, ... if it is clearly shown that there


ORDER - 6
         Case 1:19-cr-00171-BLW Document 41 Filed 04/24/20 Page 7 of 9




are exceptional reasons why such person’s detention would not be appropriate.” 18 U.S.C.

§ 3145(c) (emphasis added). The conditions of release set forth in Section 3143(a)(1), if

detention were not otherwise mandatory, require the court to find “by clear and convincing

evidence that the person is not likely to flee or pose a danger to the safety of any other

person or the community.” 18 U.S.C. § 3143(a)(1).

       Mr. Milano has not shown, by clear and convincing evidence, that he does not pose

a danger to the safety of the community as set forth in Section 3143(a)(1). As such, he does

not meet the threshold requirement for release under Section 3145(c) irrespective of

whether exceptional reasons have been shown to exist. Even if Mr. Milano had made the

threshold showing, exceptional reasons have not been shown to warrant his release here.

       “Exceptional reasons” exist when, looking at the totality of the circumstances in a

given case, the court determines there are “truly unusual factors or combination of factors”

making detention unreasonable. United States v. Garcia, 340 F.3d 1013, 1019 (9th Cir.

2003) (discussing illustrative examples of exceptional reasons); see also United States v.

DiSomma, 951 F.2d 494, 497 (2d Cir. 1991) (“[E]xceptional reasons” permitting the

release of a defendant subject to mandatory detention are those that “present a unique

combination of circumstances giving rise to situations that are out of the ordinary.”).

       Here, Mr. Milano argues his continued confinement at the Washington County Jail

increases his risk of exposure to COVID-19 infection. (Dkt. 37, 39.) While serious illness

can, in certain circumstances, constitute an exceptional reason, Garcia, 340 F.3d at 1019-

1020, Mr. Milano has no such medical condition and the generalized concern of exposure




ORDER - 7
         Case 1:19-cr-00171-BLW Document 41 Filed 04/24/20 Page 8 of 9




to COVID-19 while in custody does not present such a circumstance. Nor are there any

other factors weighing in favor of finding exceptional reasons in this case.

       The Court is mindful of the unprecedented magnitude of the COVID-19 pandemic

and the health risks it presents the public at large as well as those in custody. 4 The existence

of the COVID-19 pandemic and the speculative risk of becoming infected, however, are

not exceptional reasons for release in this case. Mr. Milano has no underlying health

conditions or factors placing him at a higher risk of severe complications were he to

become infected with COVID-19. Mr. Milano is 20 years old. While he reported to Pretrial

Services that he has stress-induced seizures, he is not prescribed any medications and that

condition is not one that is recognized as placing a person at a heightened risk from

COVID-19 infection.

       Moreover, there are no known COVID-19 cases currently reported at the

Washington County Jail where Mr. Milano is currently housed. Mr. Milano has not shown

that, even if a positive case arises, the facility is unprepared to contain the virus or care for

those who may become infected. The facility has a COVID-19 procedure in place which

includes preventative measures as well as protocols for addressing the circumstance should

a positive case arise. Simply, Mr. Milano has not shown any exceptional reasons in this

case for his release.




4
  The COVID-19 outbreak in the United States and its impact were not known to the Court and
counsel at the time of the May 7, 2019 detention hearing, which occurred several months prior to
the outbreak.


ORDER - 8
        Case 1:19-cr-00171-BLW Document 41 Filed 04/24/20 Page 9 of 9




      For all of these reasons, the Court will deny Mr. Milano’s motion for release pending

sentencing.

                                        ORDER

      THEREFORE IT IS HEREBY ORDERED that the Motion for Release Pending

Sentencing (Dkt. 37) is DENIED.

                                                DATED: April 24, 2020


                                                _________________________
                                                Honorable Candy W. Dale
                                                United States Magistrate Judge




ORDER - 9
